Citation Nr: 0202340	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  00-03 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to service connection for left shoulder 
disability.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for bilateral wrist 
condition (claimed as wrist pain).

5.  Entitlement to service condition for injury of the liver 
(claimed as cyst of the liver).

6.  Entitlement to service connection for a gall bladder 
condition. 





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This case was the subject of a December 2001 hearing before 
the undersigned Board member.

The issues of entitlement to service condition for injury of 
the liver (claimed as cyst of the liver), and entitlement to 
service connection for a gall bladder condition, are 
addressed in the REMAND portion of this action. 





FINDING OF FACT

At his December 2001 Board hearing, the veteran stated he was 
satisfied with all VA adjudications other than those denying 
service connection for liver disability and service 
connection for gall bladder disability.  This statement is in 
writing in the form of a hearing transcript.


CONCLUSIONS OF LAW

1.  The veteran withdraws the claim for service connection 
for emphysema.  38 C.F.R. § 20.204(b) (2001).

2.  The veteran withdraws the claim for service connection 
for left shoulder disability.  38 C.F.R. § 20.204(b) (2001).

3.  The veteran withdraws the claim for service connection 
for low back disability.  38 C.F.R. § 20.204(b) (2001).

4.  The claim for service connection for bilateral wrist 
condition (claimed as wrist pain) is withdrawn by the 
veteran.  38 C.F.R. § 20.204(b) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

At his December 2001 Board hearing, the veteran stated he was 
satisfied with all VA adjudications other than service 
connection for liver disability and service connection for 
gall bladder disability.  This means he has withdrawn his 
substantive appeals of the four issues that were in appellate 
status at the time of the hearing, namely:

(1) Entitlement to service connection for 
emphysema;

(2) Entitlement to service connection for 
left shoulder disability;

(3)  Entitlement to service connection 
for low back disability; and

(4) Entitlement to service connection for 
bilateral wrist condition (claimed as 
wrist pain).

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2001).  The Board considers the 
December 2001 Board hearing transcript as a "writing."  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  The appellant has 
withdrawn the appeal of the above-listed four issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the above-listed four issues, and the claims 
are dismissed.

The Board notes that the veteran withdrew his appeal of a 
fifth issue, service connection for "high cholesterol 
test," at a February 2000 RO hearing.


ORDER

The claim for service connection for emphysema is dismissed.

The claim for service connection for left shoulder disability 
is dismissed.

The claim for service connection for low back disability is 
dismissed.

The claim for service connection for bilateral wrist 
condition (claimed as wrist pain) is dismissed.


REMAND

In December 1999 the veteran submitted a notice of 
disagreement with a November 1999 determination of the RO 
that the veteran was not entitled to service connection for 
cysts on the liver or for a gall bladder condition.  The RO 
has not provided a statement of the case to the veteran for 
these issues.  At his December 2001 Board hearing, the 
veteran expressed an ongoing desire to appeal these issues.  

Also at the hearing, the veteran described additional medical 
evidence that may be helpful to his claims, to include a MRI 
of the liver area, and records of periodic regular VA 
treatment that he described as related to ongoing liver and 
gallbladder problems.

The Board notes that while the veteran has described himself 
as having cysts of the gallbladder and liver, the June 1999 
CT scan to which he apparently refers describes very small 
cysts of the liver and in the head of the uncinate process of 
the pancreas.  Thus, it is not clear whether the veteran 
misunderstood the results of this testing or perhaps is 
referring to other records that indicate cysts or other 
pathology of the gallbladder.  The Board further notes that 
the cysts were described as "incidentally noted" in the CT 
scan report.  

Given the current state of the record, the Board must point 
out that there are several salient questions unresolved 
including whether the veteran has ongoing liver, gallbladder, 
or pancreas pathology; whether the cysts found on his liver 
or other internal organs represent pathology or merely a 
congenital or developmental defect; and whether any ongoing 
liver, gallbladder or pancreas pathology is related to 
service.  The Board notes that the veteran took Lovastatin 
during service, as late as February 23, 1999, five days 
before his discharge, along with other drugs for pain for 
various conditions.  The Board can not determine on the 
available evidence whether the veteran may have experienced 
toxic effects to his liver as a result of some of these 
medications, nor is it clear whether any toxic effects were 
more than acute and transitory, rather than permanently 
disabling.  The Board would respectfully invite the veteran's 
attention to these questions as matters that presumably 
require evidence from individuals possessing medical 
expertise.  The Board would further respectfully invite the 
attention of the RO to the mandates of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001), that would appear to require a VA 
examination and opinion from a highly qualified physician 
specializing in an appropriate field of medicine to resolve 
the questions set forth in this paragraph.  

In light of the present procedural posture of this case, the 
Board is obligated to remand the case for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  Without full appellate jurisdiction over the 
case, the Board can do no more at this point in time.

Accordingly, the case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the November 1999 rating 
decision denying claims of service 
connection for liver disability and 
service connection for gall bladder 
disability.
 
The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.  Absent the completion of 
appellate procedures, this claim will not 
be subject to further review by the 
Board.  

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


